Citation Nr: 1326237	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating higher than 50 percent for service-connected bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1980 to November 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.

REMAND

In May 2011, the Veteran testified that her bipolar disorder was worse and interfered with her ability to work.  

As there appears to be a material change in the disability, a reexamination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since October 2010.

2.  Afford the Veteran a VA examination to determine:

The current level of occupational and social impairment due to bipolar disorder.



The VA examiner is asked to address:

Whether the Veteran has occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, and, 

Whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected bipolar disorder only. 

3.  On completion of the development, adjudicate the claim for increase.  If the benefit sought is denied, then furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


